Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered June 22, 2009, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree, and *478two counts of criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 20 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]). The court properly permitted the People to cross-examine defendant about uncharged crimes that were not unduly prejudicial, and were probative of defendant’s willingness to place self-interest ahead of principle or the interests of society. This evidence was received solely to impeach defendant’s credibility as a witness, and there was no need for it to be independently admissible under the principles of People v Molineux (168 NY 264 [1901]).
Defendant’s pro se ineffective assistance of counsel claim is unreviewable on direct appeal because it primarily involves matters outside the record. On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
We have considered and rejected the remaining claims contained in defendant’s main and pro se briefs. Concur — Saxe, J.P., Sweeny, Freedman and Manzanet-Daniels, JJ.